Appeal by defendant from a judgment of the County Court, Rockland County, rendered November 25, 1959; convicting him, after a jury trial, of rape in the first degree, burglary in the second degree and assault in the second degree, and sentencing him to serve concurrent terms of 10 to 20 years on the rape count and 2½ to 5 years on the assault count, and a consecutive term of 5 to 10 years on the burglary count. The contentions, as limited by defendant’s brief, relate to so much of the judgment as convicts him of the crime of rape. Judgment affirmed. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.